DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark R. Malek on 05/13/2021.
The application has been amended as follows: 
Claim 5, line 2, “any of the proceeding claims” has been changed to --claim 1--.
Claim 6, line 2, “any of the proceeding claims” has been changed to --claim 1--.
Claim 7, line 2, “any of the proceeding claims” has been changed to --claim 1--.

The above amendments have been made to correct the current claim set so that it includes applicant’s amendments filed 11/01/2019 which corrects improper multiple dependencies.  


The following is an examiner’s statement of reasons for allowance:
	Regarding Claims 1 and 8, Newson (US 2018368536 Al) teaches a zipper for luggage with an insert that is secured by a combination lock when the main compartment is fastened in a closed position, however Newson does not teach a magnetic element for aligning the insertable component.
	Younger ( US 3,325,869 Al) further teaches a zipper that is retained in its closure position by metal dimples seated magnetically, however Younger does not teach a locking mechanism for securing the opening.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/JUSTIN CAUDILL/Examiner, Art Unit 3733          

/JOHN K FRISTOE JR/
Supervisory Patent Examiner, Art Unit 3733